          Case 2:10-cr-00399-MMD-GWF Document 339 Filed 07/31/20 Page 1 of 1



 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF NEVADA
 8

 9   UNITED STATES OF AMERICA,                     ) Case No.: 2:10-cr-399-MMD-GWF
                                                   )
10                 Plaintiff-Appellee,             )
                                                   )
11          vs.                                    )         ORDER
                                                   )
12   PAUL WAGNER,                                  )
                                                   )
13                 Defendant-Appellant.            )
                                                   )
14                                                 )
15
            Good cause appearing therefore, it is hereby ORDERED AS FOLLOWS:
16
            Defendant Paul Wagner may have until August 31, 2020 to file a reply or traverse to the
17
     government’s response to his amended Section 2255 motion.
18
            IT IS SO ORDERED.
19
     Dated: July 31
                 __, 2020                                _____________________
20
                                                         HON. MIRANDA M. DU
21                                                       United States District Judge

22

23

24

25

26

27

28




                                            [PROPOSED] ORDER,
                            U.S. v. PAUL WAGNER, Case No. 2:10-cr-00399-MMD-GWF
